

117 HR 1170 IH: To designate the facility of the United States Postal Service located at 1 League in Irvine, California, as the “Tuskegee Airman Lieutenant Colonel Robert J. Friend Memorial Post Office Building”.
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1170IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Ms. Porter (for herself, Mrs. Napolitano, Mr. Garcia of California, Mr. Sherman, Mr. Khanna, Mr. Panetta, Mr. Gomez, Mr. Peters, Ms. Brownley, Ms. Speier, Mr. Carbajal, Mr. Swalwell, Mr. Cárdenas, Mr. Costa, Mr. Lowenthal, Mr. Issa, Mr. Huffman, Mrs. Kim of California, Mr. Thompson of California, Ms. Matsui, Mr. DeSaulnier, Ms. Chu, Mr. Vargas, Ms. Barragán, Mr. Schiff, Ms. Bass, Ms. Eshoo, Ms. Sánchez, Mr. Aguilar, Ms. Roybal-Allard, Mrs. Torres of California, Mr. Bera, Ms. Lee of California, Mr. Takano, Mr. McNerney, Mr. Levin of California, Mr. LaMalfa, Mr. Ruiz, Ms. Jacobs of California, Mr. Correa, Mrs. Steel, Ms. Lofgren, Mr. Valadao, Mr. McClintock, Mr. Lieu, Mr. Harder of California, Mr. Garamendi, and Mr. Obernolte) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 1 League in Irvine, California, as the Tuskegee Airman Lieutenant Colonel Robert J. Friend Memorial Post Office Building.1.Tuskegee Airman Lieutenant Colonel Robert J. Friend Memorial Post Office Building(a)DesignationThe facility of the United States Postal Service located at 1 League in Irvine, California, shall be known and designated as the Tuskegee Airman Lieutenant Colonel Robert J. Friend Memorial Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Tuskegee Airman Lieutenant Colonel Robert J. Friend Memorial Post Office Building.